Title: To James Madison from William C. C. Claiborne, 23 January 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 23 January 1806, New Orleans. “Mr. Benjamin Morgan a zealous American, and an honest Man, was elected on the 21st. Instant, a member of the House of Representatives of this Territory.
                    “The enclosed return will shew you the state of the Poll, as well as the great degree of political Apathy which prevails in this quarter.
                    “The French Consul Mr. Deferges [Desforgues], accompanied by Colonel Teusard, arrived on yesterday.”
                